HOFFMAN, District Judge.
It appears from' the documentary evidence in this case that Governor Figueroa’s order, dated March 5th, 1835, directed the commissioner of San Solano to furnish to such individuals of the colony as might desire to remove and establish themselves elsewhere, the necessary assistance to pass the bay, and to report to the government the persons who might do so, with their places of destination. On the fourth of November, 1836, Francisco Guerrero petitioned Gov. Gutierrez, who had succeeded Figueroa, for a piece of land near the mission, and referred to the previous order of Figueroa allowing a settlement on any land that might be selected. This petition was referred to the administrator of the mission of San Francisco, by whom a favorable report was made, and the governor, on the thirtieth of May, 1836, granted to Guerrero the four hundred varas solicited according to his petition. The signatures of the documents are proved to be those of the officers by whom they purport to have been signed, and it is further proved that the grantee almost immediately after went upon his land, built a house upon it, fenced it and converted it into a garden— it having been before marshy and unoccupied. The grantee and his family, the present claimants, continued to reside upon it until his death in 1851. No objections to this grant are made on the part of the United States. It was confirmed by the board, and we see no reason for reversing their decision. The title of the claimants must therefore be confirmed.